496 S.W.2d 565 (1973)
Nathaniel BRYANT, Appellant,
v.
The STATE of Texas, Appellee.
No. 47097.
Court of Criminal Appeals of Texas.
July 11, 1973.
*566 John Ellis, Dallas, for appellant.
Henry Wade, Dist. Atty., and John H. Hagler, Asst. Dist. Atty., Dallas, Jim D. Vollers, State's Atty., Robert A. Huttash, Asst. State's Atty., Austin, for the State.

OPINION
ROBERTS, Judge.
Appellant seeks relief from an order revoking his probation. Initially, he entered a plea of guilty to a charge of driving a motor vehicle of a value over $200 without the consent of the owner. Appellant was assessed a two year probated sentence. He now contends that the trial court abused its discretion in subsequently revoking his probation.
He first contends that the revocation was improper since it occurred after the expiration of his probationary period. Appellant was placed on probation on March 7, 1969. After approximately six months, appellant ceased reporting to his probation officer and paying the required fees. A motion to revoke was filed on July 22, 1970; a capias was issued the same day. Appellant was subsequently extradited from California and the hearing to revoke his probation was held on September 11, 1972.
We conclude that the revocation hearing was properly held. Both the motion to revoke and the capias were issued before the probationary period expired. Appellant was extradited to Texas after serving a sentence in California. In view of the fact that appellant had left the State, and was incarcerated for a period of time, we cannot conclude that the period between the motion to revoke and the hearing constituted undue delay. Bobo v. State, 479 S.W.2d 947 (Tex.Cr.App.1972); Cox v. State, 445 S.W.2d 200 (Tex.Cr.App.1969); compare Howard v. State, 495 S.W.2d 252 (Tex. Cr.App.1973).
Appellant also complains of certain clerical errors in the record. He has shown no harm therefrom. The only question before this Court is a consideration of whether or not the trial judge abused his discretion. We conclude that no such abuse is presented here. The probation officer testified that appellant entirely ceased reporting and paying his fees soon after being placed on probation. Appellant's only defense was that his wife became pregnant and wished to move to California, so he became "scared" and left town and moved to Los Angles.
We find no error. The judgment is affirmed.